                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Efrain Reyes Knowles,                      )
                                           )
               Plaintiff,                  )      ORDER OF RECUSAL
                                           )
       vs.                                 )
                                           )
Magistrate Judge Clare R. Hochhalter,      )      Case No. 1:19-cv-252
Chief Daniel L. Hovland,                   )
                                           )
               Defendants.                 )


       Pursuant to 28 U.S.C. § 455(a), I recuse myself from hearing or determining any further

proceeding in this case.

       IT IS SO ORDERED.

       Dated this 26th day of November, 2019.

                                                  /s/ Clare R. Hochhalter
                                                  Clare R. Hochhalter, Magistrate Judge
                                                  United States District Court
